DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 9, 11 - 17, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Al-Husseini et al (U.S. PG Pub. No. 2022/0180647) in view of Amico et al (U.S. PG Pub. No. 2018/0211122).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Al-Husseini reference
Al-Husseini discloses accessing an image of a field of interest in a vehicle captured by a camera in the vehicle at ¶¶ [0032]-[0033](“[F]light information runtime computer device 105 may be mounted within aircraft cockpit 100 with a view of instrument panel 130 in aircraft cockpit 100… Sightlines 135 from camera 125 to instrument panel 130 indicate an area of interest within instrument panel 130...”) and FIGS. 1A,1B; see, also, ¶¶ [0030], [0038](“[I]mage 200 may have been obtained by camera 125”) and FIG. 2A.

    PNG
    media_image1.png
    321
    682
    media_image1.png
    Greyscale

Al-Husseini discloses receiving input that defines a region of interest in the image that is expected to convey vehicle information and assigns a label to the region of interest that associates the region of interest with an image processing model that is to be trained to extract a type of vehicle information from the region of interest at ¶¶ [0066]-[0067]: “The training dataset may comprise images comprising objects, flight instruments, and flight data objects, and flight instrument object values which have been labeled. The images in the training dataset may be similar to image 200... The labels may identify different objects, different flight instrument objects, e.g. flight instrument object 310 to flight instrument object 320 (which may be different types of flight instruments), and different flight instrument object values which may be output by different of the flight instrument objects, e.g. flight instrument object value 405, and different numerical, text, or other data values of flight instrument objects, e.g. element 410 of FIG. 4, in which “310” is a value corresponding to flight instrument object value 405. The training dataset may be obtained from, for example, one or more flight instrument training data 835 records.” Al-Husseini does not specify providing a user interface to display the image and receive the aforesaid input, however, this limitation was known in the art as evidenced by the Amico reference discussed below.
Al-Husseini discloses contributing the image, labelled with the region of interest and the label associating the region of interest to the image processing model, to a training data library  (“training dataset”) to train the image processing model at ¶¶ [0066]-[0067], [0070]: “[D]ata capture neural training module 900 may provide the ODNN with a portion of the training dataset of block 905... The images may comprise multiple, different, flight instruments. The images may comprise objects, flight instrument objects in the objects, and flight instrument object values in the flight instrument objects, including such objects which have been labeled, per block 905.”
The Amico reference
Amico discloses accessing an image of a field of interest in a vehicle captured by a camera in the vehicle at ¶ [0035](“capturing an image of the vehicle's dashboard using a camera”); see, also, ¶ [0062].
Ahmed discloses providing a user interface to display the image and receive input that defines a region of interest in the image that is expected to convey vehicle information and assigns a label to the region of interest that associates the region of interest at ¶ [0072]; to wit: “[T]he image processing engine 226 may communicate with the user interface 212 and the display 210 to generate a query requesting the user to input the location of the one or more components of the vehicle's dashboard 104. For example, the query may present the image of the vehicle's dashboard 104 and request the user 108 to identify the location of the odometer by touching a portion of the display screen 210 that corresponds to the location of the odometer within the presented image of the vehicle's dashboard. Similarly, the locations of other components of the vehicle's dashboard 104 may be identified by input provided by the user 108.” See, also, ¶¶ [0062]-[0063].
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to provide a user interface to display the image and receive input that defines a region of interest in the image that is expected to convey vehicle information and assigns a label to the region of interest that associates the region of interest, as taught by Ahmed, when receiving input that defines a region of interest in the image that is expected to convey vehicle information and assigns a label to the region of interest, as taught by Al-Husseini.  The motivation for doing so comes from the prior art wherein the benefits of using user interfaces to enter information were well known and include user convenience.  Therefore, it would have been obvious to combine Amico with Al-Husseini to obtain the invention specified in this claim.
With regards to claim 2, Al-Husseini discloses contributing the image, labelled with the region of interest and the label associating the region of interest to the image processing model, to a library of training data to train a localization model to locate similar regions of interest in other images at ¶¶ [0067], [0070]-[0072], [0092].
With regards to claim 3, Al-Husseini discloses contributing the image, labelled with the region of interest and the label associating the region of interest to the image processing model, to a library of training data to train a layout detector model to determine layouts of similar regions of interest in other images at ¶¶ [0067], [0070]-[0072], [0092].
With regards to claim 4, Al-Husseini discloses the image includes a plurality of regions of interest, wherein each of the regions of interest cover a separate visual data source that is expected to convey a different type of vehicle information at ¶ [0066]: “The training dataset may comprise images comprising objects, flight instruments, and flight data objects, and flight instrument object values which have been labeled... The labels may identify different objects, different flight instrument objects, e.g. flight instrument object 310 to flight instrument object 320 (which may be different types of flight instruments), and different flight instrument object values which may be output by different of the flight instrument objects, e.g. flight instrument object value 405, and different numerical, text, or other data values of flight instrument objects, e.g. element 410 of FIG. 4, in which “310” is a value corresponding to flight instrument object value 405.”
Ahmed further discloses contributing the image, labelled with each of the regions of interest and the labels associating each region of interest to a corresponding image processing model, to a library of training data (“training dataset”) to train a layout detector model to determine layouts of similar regions of interest in other images at ¶¶ [0066]-[0072].
Amico discloses the user interface is further to receive input that indicates a type of vehicle information expected to be conveyed by each visual data source at ¶ [0072]; to wit: “[T]he image processing engine 226 may communicate with the user interface 212 and the display 210 to generate a query requesting the user to input the location of the one or more components of the vehicle's dashboard 104. For example, the query may present the image of the vehicle's dashboard 104 and request the user 108 to identify the location of the odometer by touching a portion of the display screen 210 that corresponds to the location of the odometer within the presented image of the vehicle's dashboard. Similarly, the locations of other components of the vehicle's dashboard 104 may be identified by input provided by the user 108.” See, also, ¶ [0099]. The motivation for this combination is the same as was previously presented.
With regards to claim 5, Amico discloses the user interface is further to receive input that indicates a format type (e.g., digital vs. mechanical) of each visual data source at ¶¶ [0065](“[M]ay communicate with the user interface 212 and the display 210 to request the user 108 to input a vehicle identification number (VIN) of the vehicle 102… [T]he make and model determination engine 228 may resolve the VIN number to identify the make and model of the vehicle 102.”), [0072]-[0073], [0082], [0085]; ¶ [0081] (“the image processing engine 226 may be configured to determine whether the odometer displayed in the cropped image is digital odometer or a mechanical odometer based on the make and model of the vehicle 102.”) The motivation for this combination is the same as was previously presented.
With regards to claim 6, Al-Husseini discloses each of the visual data sources comprise an instrument on an instrumentation panel in the vehicle at ¶ [0040] and FIG. 3.

    PNG
    media_image2.png
    468
    671
    media_image2.png
    Greyscale

With regards to claim 7, Al-Husseini discloses the region of interest covers a visual data source that conveys the vehicle information in accordance with a format type (e.g., digital vs. mechanical) at ¶ [0040] and FIG. 3.
Amico discloses the user interface is to receive input that indicates the format type (e.g., digital vs. mechanical) of the visual data source, and the image processing model is to be trained to extract vehicle information from an image of a visual data source of that format type at ¶¶ [0065](“[M]ay communicate with the user interface 212 and the display 210 to request the user 108 to input a vehicle identification number (VIN) of the vehicle 102… [T]he make and model determination engine 228 may resolve the VIN number to identify the make and model of the vehicle 102.”), [0072]-[0073], [0082], [0085]; ¶ [0081] (“the image processing engine 226 may be configured to determine whether the odometer displayed in the cropped image is digital odometer or a mechanical odometer based on the make and model of the vehicle 102.”) The motivation for this combination is the same as was previously presented.
With regards to claim 8, Al-Husseini discloses the field of interest comprises an information display at ¶¶ [0032]-[0033](“[F]light information runtime computer device 105 may be mounted within aircraft cockpit 100 with a view of instrument panel 130 in aircraft cockpit 100… Sightlines 135 from camera 125 to instrument panel 130 indicate an area of interest within instrument panel 130...”) and FIGS. 1A,1B. See, also, ¶ [0040] and FIG. 3.
With regards to claim 9, Al-Husseini discloses the information display comprises a dashboard of the vehicle, and the image contains a region of interest that covers an instrument on the dashboard that conveys vehicle information at ¶¶ [0032]-[0033](“[F]light information runtime computer device 105 may be mounted within aircraft cockpit 100 with a view of instrument panel 130 in aircraft cockpit 100… Sightlines 135 from camera 125 to instrument panel 130 indicate an area of interest within instrument panel 130...”) and FIGS. 1A,1B. See, also, ¶ [0040] and FIG. 3.
With regards to claim 11, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 12, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 13, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim 5, which is a method claim reciting these same steps.
With regards to claim 14, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
With regards to claim 15, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim 7, which is a method claim reciting these same steps.
With regards to claim 16, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim 8, which is a method claim reciting these same steps.
With regards to claim 17, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim 9, which is a method claim reciting these same steps.
With regards to claim 19, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Al-Husseini and Amico for the same reasons as were presented with respect to claim , which is a method claim reciting these same steps.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Husseini et al (U.S. PG Pub. No. 2022/0180647) in view of Amico et al (U.S. PG Pub. No. 2018/0211122), in further view of Wachsmuth et al (JPO Pub. No. JP 2005338401).
With regards to claim 10, Al-Husseini discloses a field of interest comprising a vehicle dashboard at ¶¶ [0032]-[0033](“[F]light information runtime computer device 105 may be mounted within aircraft cockpit 100 with a view of instrument panel 130 in aircraft cockpit 100… Sightlines 135 from camera 125 to instrument panel 130 indicate an area of interest within instrument panel 130...”) and FIGS. 1A,1B. Al-Husseini further discloses extracting information from an instrument within the region of interest of the dashboard at ¶¶ [0066]-[0067]. But, Al-Husseini does not specify the vehicle dashboard includes safety features. However, this limitation was known in the art:
Wachsmuth discloses a vehicle dashboard that comprises a vehicle safety feature, and wherein the vehicle information provided by the instrument within the region of interest is whether the vehicle safety feature is engaged at p. 61, bottom par., which discloses: “The cockpit computer instrument panel also includes a stall alarm indicator, such as a lamp or horn.. [I]f the airflow speed signal is less than the stall, it generates a stall warning display signal and turns on the stall warning indicator. If the airspeed is not smaller than the stall, the stall alarm indicator is turned off by the stall alarm display signal.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a vehicle safety feature, as taught by Wachsmouth, in the vehicle instrument panel taught by Al-Husseini. The motivation for doing so comes from the prior art, wherein the benefits of safety features were well known and include protecting users from harm. Therefore, it would have been obvious to combine Wachsmouth with Al-Husseini and Amico to obtain the invention specified in this claim.
With regards to claim 18, the steps performed by the apparatus of this claim are obvious over the combination of Al-Husseini, Amico and Wachsmuth for the same reasons as were presented with respect to claim 10, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668